Case: 17-15479    Date Filed: 09/06/2018   Page: 1 of 2


                                                            [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 17-15479
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 8:16-cr-00517-VMC-AEP-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

RICHMOND JOSEPH MCDONALD,


                                                            Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                              (September 6, 2018)

Before MARCUS, MARTIN and JILL PRYOR, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,
                  Case: 17-15479   Date Filed: 09/06/2018   Page: 2 of 2


997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced

if it was made knowingly and voluntarily); United States v. Bascomb, 451 F.3d
1292, 1297 (11th Cir. 2006) (a defendant is “free to bargain away his right to raise

constitutional issues as well as non-constitutional ones”); United States v. Grinard-

Henry, 399 F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal

includes waiver of the right to appeal difficult or debatable legal issues or even

blatant error).




                                           2